Citation Nr: 1220514	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-06 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The Veteran had active military service from April 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file currently resides with the RO in Wichita, Kansas.  

The Board notes that at the time he filed his claim for service connection in May 2007, the Veteran was represented by the Vietnam Veterans of America, Inc. (VVA).  Subsequently, in October 2010, the Veteran executed a power of attorney (POA) in favor of the Veterans of Foreign Wars of the United States, thus revoking his POA with VVOA.  


REMAND

The Veteran is seeking service connection for hepatitis C.  He claims that he contracted hepatitis C as a result of immunizations through jet air gun injections while in service.  He also alleges that he was treated for jaundice while in service as well as a sexually transmitted disease (STD).  

The Veteran's service treatment records (STRs) available for review are limited to a report of medical examination and a report of medical history, both associated with the Veteran's entrance into the United States Marine Corps.  Both these reports are silent for complaints or findings of hepatitis, or evidence of related risk factors, to include drug abuse, exposure to blood, or tattoos.  The Veteran's service personnel records reflect that his active service was apparently spent at Camp Pendleton, California.  His military occupational specialty (MOS) was noted as field radio operator.

In May 2007, the Veteran submitted a claim of service connection for hepatitis C.  

In a June 2007 letter, the RO advised the Veteran that the medical community recognized several risk factors for hepatitis C infection, including organ transplant or blood transfusions prior to 1992; accidental exposure to blood by health care workers, including combat medics; intravenous drug use or intranasal cocaine use; high risk sexual activity; or other direct percutaneous exposure to blood, such as by tattooing.  The RO asked the Veteran to provide information or evidence indicating which risk factor or factors applied to him.  The Veteran's response to the RO's request was received in July 2007.  The Veteran indicated that his only known risk factor had been blood transfusions prior to 1992 associated with an above-the-knee amputation in November 1990.  

In support of the Veteran's claim, the RO obtained VA treatment records, as well as private treatment records from Truman Medical Center.  In pertinent part, the Veteran's VA records noted treatment for various conditions, including hepatitis C, and also noted the Veteran's involved history of drug and alcohol abuse.  A June 2007 VA infectious disease consult note reflects his risk factors as being a blood transfusion prior to 1992, tattoos, intranasal cocaine use, as well as alcohol abuse.  Records from Truman Medical Center document the previously noted above-the-knee amputation in November 1990.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) received in March 2011, the Veteran noted that he had been diagnosed with jaundice during service and had had a severe STD while stationed at Camp Pendleton.  He also alleged that he had been infected with the hepatitis C virus when he was immunized in service with jet air gun injectors.  The Board notes that one of the recognized risk factors for the development of hepatitis C is high-risk sexual activity.  See e.g. VBA Training Letter 211A (01-02), dated April 17, 2001.  Additionally, despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13), dated June 29, 2004.  

In this case, as noted above, the Veteran's STRs unfortunately appear to be incomplete.  The Veteran's report of treatment for jaundice and for a sexually transmitted disease cannot necessarily be verified through his STRs.  However, the Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  

In light of the Veteran's contentions, the incomplete STRs, and VA's acceptance that transmission of hepatitis C through jet air gun injectors is biologically plausible, the Board believes a VA examination is warranted before proceeding to the merits of the Veteran's claim on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the examination, the Board notes that it is essential that the report of examination include a full discussion of all modes of transmission and why the examiner believes that a particular mode of transmission is or is not the source of the Veteran's hepatitis C.  

(For VA compensation purposes, the diagnosis of hepatitis C (HCV) infection requires two specific tests.  The initial test is the enzyme immunoassay (EIA).  If the EIA is positive, the recombinant immunoblot assay (RIBA-2) is used as a supplemental test to confirm the presence of the virus.  See VBA Fast Letter 211B (98-110), dated November 30, 1998.)

The Board also notes that VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2011).  Relevant records for the purpose of 38 U.S.C.A. § 5103A are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

A March 1997 award letter from the SSA to the Veteran notes the Veteran's receipt of SSA disability benefits.  While the award appears related to the disabling effects of the Veteran's above-the-knee amputation in November 1990 and secondary low back pain, nonetheless, any records associated with the award may contain relevant evidence pertinent to the claim for service connection for hepatitis C.  As such, action should be taken to obtain any available SSA records pertaining to the Veteran's award in accordance with 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from SSA for inclusion in the claims file.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  
Any action taken in this regard, to include a negative response from SSA, should be documented in writing in the claims file.  

2.  The Veteran should be scheduled for a VA examination to determine the likely etiology (i.e., mode of transmission) of his hepatitis C.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should obtain a detailed history regarding the onset of pertinent symptomatology and the Veteran's exposure to risks for hepatitis C during his period of military service and thereafter.  (A June 21, 2007, VA infectious disease consult note documents the Veteran's reported risk factors for hepatitis C as being a blood transfusion prior to 1992, tattoos, intranasal cocaine use, and alcohol abuse.)

The examiner should set forth the medical probabilities that hepatitis C is traceable to the Veteran's period of military service.  It is essential that the examiner include a full discussion of all modes of transmission, and why the examiner believes that a particular mode of transmission is or is not the source of the Veteran's hepatitis C.  (Consideration should include all potential in-service risk factors identified by the Veteran, including the jet air gun injections.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate the Veteran's claim for service connection for hepatitis C should be re-adjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

